         Case 1:19-cv-10219-PBS Document 30 Filed 04/07/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


LEONITUS JABIR BEY,                                  C.A. NO.: 19-10219- PBS
     Plaintiff,

v.

DAVID PENDER,
     Defendant

                         DEFENDANT’S MOTION TO CONTINUE
                              PRE-TRIAL CONFERENCE

       The Court scheduled a final pre-trial conference for July 15, 2021 at 9:30 A.M. and jury

trial commencing on July 27, 2021.

       Counsel for the defendant is on vacation the week of July 15, 2021 and requests that the

pre-trial conference be moved forward. Counsel is available for the jury trial on July 27, 2021

or available for both the pre-trial conference and trial throughout the entire month of August.

       Pursuant to Rule 7.1, counsel for the defendant certifies that he emailed the pro se

plaintiff on Thursday, April 1, 2021 at 4:09 P.M. regarding the same and in response, the pro se

plaintiff responded on April 5, 2021 by an email only saying, “I will motion for a status hearing

for a ruling on the summary judgement.”

                                             The Defendant,

                                             By his attorney,

                                              /s/Bradford N. Louison
                                             _____________________________
                                             Bradford N. Louison, Esq. BBO#305755
                                             blouison@lccplaw.com
                                             Louison, Costello, Condon & Pfaff, LLP
                                             101 Summer Street
                                             Boston, MA 02110
                                             (617) 439-0305
Date: April 7, 2021
          Case 1:19-cv-10219-PBS Document 30 Filed 04/07/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused the foregoing to be served by first class mail or

via email to:

                                            Leonitus Jabir Bey
                                             P.O. Box 1934
                                           Lowell, Mass 01854


                                                      /s/Bradford N. Louison

                                                      Bradford N. Louison

Dated: April 7, 2021
